OPINION — AG — **** BOARD OF COUNTY COMMISSIONERS — COMPETITIVE BIDDING **** TO COMPLY WITH 69 Ohio St. 1971 636 [69-636](C) A BOARD OF COUNTY COMMISSIONER MUST GO OUT FOR BID ON CULVERT PIPE EACH TIME THAT THE PURCHASE IS $1,500 OR MORE. THE PURCHASE PERIOD FOR EACH SUCH PURCHASE IS TERMINATED UPON APPROVAL BY THE PURCHASING OFFICER AND CERTIFICATION BY THE OFFICER CHARGED WITH KEEPING THE APPROPRIATION AND EXPENDITURE RECORDS. A BOARD OF COUNTY COMMISSIONERS CANNOT LAWFULLY MAKE AN INDEFINITE NUMBER OF PURCHASES OF CULVERT PIP WHICH ARE EACH LESS THAN $1,500 WITH THE INTENT TO CIRCUMVENT THE COMPETITIVE BIDDING REQUIRED BY 69 Ohio St. 1971 636 [69-636](C)  CITE: 12A O.S. 1971, 1-201(32) [12A-1-201], 62 Ohio St. 1971 310.1 [62-310.1], 69 Ohio St. 1971 636 [69-636](C), 1 OKL.OP.A.G. 227, 62 Ohio St. 1971 303 [62-303], 62 Ohio St. 1971 372 [62-372], 62 Ohio St. 1971 372 [62-372] (MARVIN C. EMERSON)